RESCRIPTThe Federal National Mortgage Association (association) has moved to dismiss the appeal by John T. Higgins, Jr., from a judgment of the county court. In January, 2018, after the appeal was entered in this court, Higgins moved for leave to file a nonconforming brief. In response, we gave Higgins until March 2, 2018, to do so. Some six weeks after that date, Higgins had not filed any brief, and the association filed its motion. See Mass. R. A. P. 19 (c), 365 Mass. 867 (1974). Higgins has not filed any response to the motion to dismiss within the time allotted by Mass. R. A. P. 15 (a), 365 Mass. 859 (1974), nor has he filed a brief. The motion to dismiss is allowed. Although Higgins is appearing pro se, we hold him to the same standards in this regard as litigants represented by counsel. See, e.g., Rasheed v. Commonwealth, 440 Mass. 1027, 1027, 798 N.E.2d 1022 (2003) ; Solimine v. Davidian, 422 Mass. 1002, 1002, 661 N.E.2d 934 (1996).Appeal dismissed.